DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 11/17/2021
This Application is a CON of 16/030,717 filed on Jul 08, 2018, now a Patent 10,644,055
Application claims a FP date of 07/11/2017

Response to Arguments
Applicant’s remarks and arguments filed 11/17/2021 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a photoelectric conversion apparatus 
a dielectric region arranged over the photoelectric conversion portion and surrounded by the first insulation layer;
a light shielding film including a portion lying between the first insulation layer and the semiconductor substrate; 
a second insulation layer arranged between the first insulation layer and the photoelectric conversion portion, a material of the second insulation layer being different from a material of the first insulation layer; 
a third insulation layer extending from a first portion arranged between the second insulation layer and the photoelectric conversion portion to a second portion arranged between the first insulation layer and the silicide portion, a material of the third insulation layer being different from the material of the second insulation layer; and 
a fourth insulation layer arranged between the third insulation layer and the silicide portion, a material of the fourth insulation layer being different from the material of the third insulation layer” as combined with other limitations in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 28, 2021